USCA11 Case: 20-12554    Date Filed: 04/28/2021    Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12554
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:01-cr-00423-RAL-MAP-6



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

WENCESLAO CETRE,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 28, 2021)

Before MARTIN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12554         Date Filed: 04/28/2021    Page: 2 of 6



      Wenceslao Cetre, a federal prisoner sentenced to a term of life

imprisonment, appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and Section 603(b) of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018) (“First

Step Act”). After careful review, we vacate the district court’s order and remand

Cetre’s case for further proceedings.

                                            I.
      In 2002, a jury convicted Cetre of possession with intent to distribute

cocaine. He was sentenced to life in prison.

      Almost two decades after Cetre was sentenced, Congress enacted the First

Step Act, which, in relevant part, amended 18 U.S.C. § 3582(c)(1)(A) to increase

the use and transparency of compassionate release of federal prisoners. See First

Step Act § 603(b). Section 3582(c) provides that a “court may not modify a term

of imprisonment once it has been imposed” except under certain circumstances.

One of those circumstances allows a district court, “upon motion of the defendant”

(after the defendant exhausts his administrative rights to appeal), to “reduce the

term of imprisonment . . . , after considering the factors set forth in [18 U.S.C. §]

3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and




                                            2
           USCA11 Case: 20-12554           Date Filed: 04/28/2021       Page: 3 of 6



compelling reasons warrant such a reduction.” 1 18 U.S.C. § 3582(c)(1)(A).

Before the First Step Act was passed, a district court could grant a sentence

reduction under § 3582(c)(1)(A) only upon a motion by the Director of the Bureau

of Prisons. Id. § 3582(c)(1)(A) (2018), amended by First Step Act § 603(b).

       The policy statements and commentary applicable to § 3582(c)(1)(A) are

found in United States Sentencing Guideline § 1B1.13. In particular, § 1B1.13

explains when “extraordinary and compelling reasons” exist. See USSG § 1B1.13

cmt. n.1. A defendant’s medical condition or his age may qualify as an

extraordinary and compelling reason. See id. § 1B1.13 cmt. n.1(A), (B). A

defendant’s medical condition may warrant a sentence reduction if his ability to

provide self-care in prison is substantially diminished and he is not expected to

recover because of: (1) a serious physical or mental condition; (2) a serious

functional or cognitive impairment; or (3) deteriorating physical or mental health

because of the aging process. Id. § 1B1.13 cmt. n.1(A). A reduction in sentence is

also possible if the defendant (1) is at least 65 years old; (2) is experiencing a

serious deterioration in physical or mental health because of the aging process; and

(3) has served at least 10 years or 75 percent of his term of imprisonment. Id.

§ 1B1.13 cmt. n.1(B).



       1
         Section 3582(c)(1)(A) also requires that any reduction be consistent with applicable
policy statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

                                                3
           USCA11 Case: 20-12554       Date Filed: 04/28/2021    Page: 4 of 6



      In October 2019, Cetre filed a motion to reduce his sentence pursuant to the

First Step Act. To support the existence of extraordinary and compelling reasons

for a shorter sentence, Cetre relied on: his age (65 at the time of the first motion);

that he had served 18 years in prison; he had been a “model inmate”; he was

suffering from a number of health issues; he had not been able to see his family

throughout the time he was incarcerated, because they live in Colombia; and that

there was a disparity between his sentence of life imprisonment and other

defendants’ sentences for the same conduct. The district court denied the motion,

but allowed Cetre to refile and provide additional evidence of his health conditions.

      Cetre renewed his motion for a sentence reduction in April 2020. He again

relied on his age and significant health concerns to support the existence of

extraordinary and compelling reasons. He provided evidence to support that his

health is deteriorating. He also said that his health conditions were exacerbated by

the COVID-19 pandemic. The government opposed Cetre’s motion, arguing that

his medical conditions were not recognized by the CDC as being especially

susceptible to the coronavirus, and thus fell short of qualifying as an extraordinary

and compelling reason.

      The district court declined to reduce Cetre’s sentence. It said Cetre’s

argument

             seems to be that now I can go back, and say, “You know
             something? That was a harsh sentence. It just – looking
                                           4
          USCA11 Case: 20-12554        Date Filed: 04/28/2021     Page: 5 of 6



             at things now, it’s just not fair.” I’m sorry, I don’t read the
             First [Step] Act that way, you know. . . . So based on the
             record that’s before me, he doesn’t qualify for
             compassionate release. And I’m not about to go back and
             say, “You know something? This man does not deserve
             life. If he were before me today, he wouldn’t get life.”
             I’m not going to do that. Because I could do that in
             hundreds of the cases that I’ve handled, and it just
             wouldn’t be fair. So for those reasons, it’s denied. Take
             me up. I’ll be frank with you, I’d love to have the Eleventh
             Circuit reverse me . . . .

Cetre timely appealed.

      On appeal, Cetre primarily argues that the district court improperly limited

the scope of its review and incorrectly believed that it did not have the authority to

grant his compassionate release motion. He also argues the court was required to

consider the relevant § 3553(a) factors in addition to the requirements in § 1B1.13.

                                           II.

      We review a district court’s denial of a movant’s request for compassionate

release under the First Step Act for an abuse of discretion. United States v. Harris,

989 F.3d 908, 911 (11th Cir. 2021). A district court must explain its sentencing

decisions sufficiently to allow for meaningful appellate review. See Gall v. United

States, 552 U.S. 38, 50, 128 S. Ct. 586, 597 (2007). When the district court does

not explain its decision and there is no indication from the record as to what the

basis for the denial of a reduced sentence, the court’s denial constitutes an abuse of




                                           5
          USCA11 Case: 20-12554       Date Filed: 04/28/2021    Page: 6 of 6



discretion. United States v. Johnson, 877 F.3d 993, 996, 1000 (11th Cir. 2017)

(per curiam).

      The district court abused its discretion here in two ways. First, to the extent

the district court found that even if Cetre met the requirements for compassionate

release, it did not have the power to grant his motion, this was clearly an incorrect

statement of law. See First Step Act § 603(b) (amending § 3582(c)(1)(A) to allow

prisoners to move the court for compassionate release); Harris, 989 F.3d at 911

(recognizing that district courts have the discretionary authority to grant a motion

for compassionate release). Second, to the extent the district court found that,

“based on the record . . . before [it], [Cetre] doesn’t qualify for compassionate

release,” there is no indication from the record on what basis the court relied. Thus

we cannot conduct a meaningful review of the court’s denial in this appeal. Gall,

552 U.S. at 50, 128 S. Ct. at 597.

      Accordingly, we vacate and remand for further proceedings consistent with

this opinion.

      VACATED AND REMANDED.




                                          6